DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered. The combination of Kolam and Chouanard teaches applicant’s invention. Kolam discloses the edge server caching features while Chouanard discloses the affinity relationship features as set forth below. Regarding claim 8, applicant makes remarks directed to the prior art not disclosing essentially the same features as claim 1 but extends the language to include receiving “second” requests from second clients and servicing the requests in the same manner. However, as a person of ordinary skill in the art would understand, the prior art does not represent a single device or single use type system and discloses secondary clients, servers, requests, etc. (see at least fig. 1 of Chouanard). The further arguments are moot in view of the new grounds of rejection presented herein.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 1, applicant's recitation of “receiving, by an edge cache server of a plurality of edge cache servers on a local area network (LAN) from a client device, a locate server request that is broadcast to the plurality of edge cache servers;” would have been unclear to one of ordinary skill in the art. The scope of the claim obfuscated such that as one of ordinary skill in the art would not know from the claim terms what steps are encompassed by the method. For example, it is unclear whether the broadcasting steps is required of the method as it is couched within a step which only positively recites a receiving step. To overcome the rejection applicant should 1) cancel the language directed to the broadcasting feature; or 2) positively recite a broadcasting feature from the perspective of the broadcaster.
Regarding claim 10, applicant's recitation of “receiving, using the network interface, a locate server request generated by a client device on the LAN, the locate server request being broadcast to a plurality of edge cache servers on the LAN, the plurality of edge cache servers including the server computer” would have been unclear to one of ordinary skill in the art. The scope of the claim obfuscated such that as one of ordinary skill in the art would not know from the claim terms what structure and/or functions are encompassed by the apparatus. For example, it is unclear whether the broadcasting step is performed by a structural element of the system. To overcome the rejection applicant should 1) cancel the language directed to the broadcasting 
Claim 10 is further obfuscated in that it is not clear what structure and/or functions are encompassed by the apparatus with regards to the claim limitations attempting to capture the structure and/or function of client devices (i.e. the generation of requests by client devices on the LAN). If applicant intends the client devices to be an element of the apparatus and/or to perform functions of the apparatus, those client devices should be positively recited instead of couched within functions attributed to disparate elements of the system; alternatively if the client devices are not intended to be structural elements of the apparatus and/or to perform functions of the apparatus the language directed the client devices should be cancelled as the language obfuscates the claim scope. 
For purposes of claim interpretation and/or the application of prior art neither the broadcasting features nor the client devices will be afforded much patentable weight.
Dependent claims not addressed are rejected for incorporating the deficiencies of their respective parent claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,401,949 to Kolam in view of US 20070043842 to Chouanard.



Regarding claim 1,
Kolam a method comprising: 

determining, by an edge cache server, that a new version of the user data is available (fig. 7, col. 16:19-67, col. 7:-37, determination at edge server that a new version of the data is available); 

downloading, by the edge cache server, the new version of the user data; and sending, by the edge cache server to the client device, the new version of the user data (fig. 7, col. 16:19-67, col. 7:-37, downloading by edge server the new version of data and sending to the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kolam. The motivation to do so is that the teachings of Kolam would have been advantageous in terms of facilitating the tracking and provisioning of web content updates (Kolam, abstract, col. 16:19-67, col. 7:-37).
Kolam fails to teach:
receiving, by an edge cache server of a plurality of edge cache servers on a local area network (LAN) from a client device, a locate server request that is broadcast to the plurality of edge cache servers; 

determining, by the edge cache server, that the edge cache server has established server affinity with a user of the client device; 

sending, by the edge cache server to the client device, affinity data corresponding to the user; 

receiving, by the edge cache server from the client device, a request to transfer user data corresponding to the user, the request directed to the edge cache server in response to sending the affinity data to the client device.

However, Chouanard teaches:

receiving, by a server of a plurality of servers on a local area network (LAN) from a client device, a locate server request that is broadcast to the plurality of servers (fig. 1, fig. 4, receiving request from user); 

determining, by the server, that the server has established server affinity with a user of the client device (fig. 4, determining affinity); 



receiving, by the server from the client device, a request to transfer user data corresponding to the user, the request directed to the server in response to sending the affinity data to the client device (fig. 4, ¶ 6, 24, establishment of affinity relationship and processing of subsequent requests based on affinity data transferred to user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Chouanard with the edge cache servers of Kolam. The motivation to do so is that the teachings of Chouanard would have been advantageous in terms of managing and establishing affinity relationships (Chouanard, ¶ 10-12).

Regarding claim 4, 13,
Kolam fails to teach but Chouanard teaches:

wherein the affinity data includes one or more of a data access 15Attorney Docket No. 18962-0911002 / P26986USD1timestamp, a server affinity value, a machine type corresponding to the user, data size, or available storage space (¶ 30, server affinity value). Motivation to include Chouanard is the same as presented above.

Regarding claim 5, 14,
Kolam fails to teach but Chouanard teaches:

wherein the server affinity value indicates whether the server has established server affinity with the user of the client device (¶ 30, returned values are indicative of server affinity).  
The prior art does not expressly teach: wherein the data access timestamp indicates one or more of a time or a date when the user data stored by the edge cache server was last accessed. However, Kolam discloses data access timestamps indicating one or more of a time or a date when the user data stored by the edge cache server was last accessed (see at least Kolam, col. 16 on timestamps). Therefore it would have been obvious to use a timestamp for its usual purposes such as to indicate a time of last access in the system of Chouanard as well.
Regarding claim 6, 15,
Kolam teaches:

wherein affinity data includes a data access timestamp indicating one or more of a time or a date when the user data stored by the edge cache server was last accessed; wherein determining, by the edge cache server, that a new version of the user data is available comprises: determining, by the edge cache server, that the user data is locally cached by the edge cache server; communicating, by the edge cache server, with a content server that stores a copy of the user data; and comparing, by the server computer, using the data access timestamp, relative ages of the user data locally cached by the edge cache server and the copy of the user data stored by the content server. (fig. 7, col. 16:10-67). Motivation to include Kolam is the same as presented above.


Regarding claim 7, 16,
Chouanard teaches:
receiving, by the server from a second client device, a second locate server request; determining, by the server, that the server has established server affinity with a second user corresponding to the second locate server request; sending, by the server to the second client device, affinity data corresponding to the second user (fig. 4). Motivation to include Chouanard is the same as presented above.
Kolam teaches:

receiving, by the edge cache server from the second client device, a request to transfer second user data corresponding to the second user; determining, by the edge cache server, that the second user data is locally cached by the 16Attorney Docket No. 18962-0911002 / P26986USD1 edge cache server; communicating, by the edge cache server, with a content server that stores a copy of the second user data (fig. 7, col. 16:19-67, col. 7:-37); 

in response to the communication, determining, by the edge cache server, that a new version of the second user data is not available; and in response to the determination, sending, by the edge cache server to the second client device, the second user data locally cached by the edge cache server (col. 16:19-67, col. 17:1-38, edge cache server checks whether new version is available and if not provides the current or previous version stored on the edge cache server).  




Regarding claim 8, 17,
Kolam teaches:

determining, by the edge cache server, that the second user data is not locally cached by the edge cache server; in response to the determination, identifying, by the edge cache server, a second edge cache server on the LAN that has cached the second user data (fig. 4, col. 16:19-67, col. 7:-37); and 

upon identifying the second edge cache server: obtaining, by the edge cache server, the second user data from the second edge cache server, replicating, by the edge cache server, the second user data in local cache, and sending, by the edge cache server to the second client device, the second user data (fig. 4, col. 16:19-67, col. 7:-37).  

Chouanard teaches:

receiving, by the server from a second client device, a second locate server request that is broadcast to the plurality servers (fig. 4, fig. 1); 

determining, by the server, that the server has established server affinity with a second user corresponding to the second locate server request (fig. 4, determining affinity); 

sending, by the server to the second client device, second affinity data corresponding to the second user (fig. 4, sending affinity data),

receiving, by the server from the second client device, a second request to transfer second user data corresponding to the second user, the second request directed to the server in response to sending the second affinity data to the second client device (fig. 4, ¶ 6, 24, establishment of affinity relationship and processing of subsequent requests based on affinity data transferred to user). Motivation to include Chouanard is the same as presented above.


Claim 10 is addressed by similar rationale as claim 1.


Claims 2-3, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kolam and Chouanard in view of US 20160087880 to Shalita.

Regarding claim 2, 11,
Kolam fails to teach but Shalita teaches:

wherein determining that the edge cache server has established server affinity with a user of the client device further comprises: 

obtaining, from the locate server request, a user identifier corresponding to the user of the client device (¶ 25, obtaining ID corresponding to user of client device); 

computing a hash of the user identifier (¶ 25, computing hash of ID); 

mapping the hash to affinity data of one or more users stored by the edge cache server; and (¶ 30, fig. 6, mapping of hash to cluster information indicative of associated users)

in response to the mapping, identifying the affinity data of the user of the client device that is stored by the server (¶ 30, fig. 6, identifying data stored by edge cache server).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Shalita with the edge cache server of Kolam. The motivation to do so is that the teachings of Shalita would have been advantageous in terms of increasing cache hit rates (Shalita, ¶ 11).

Regarding claim 3, 12,
Kolam fails to teach but Shalita teaches:

wherein mapping the hash to the affinity data of the one or more users comprises mapping the hash to entries in an affinity table managed by the server, wherein an entry in the affinity table includes affinity data of a user that has established server affinity with the server  (¶ 25-30, fig. 6). Motivation to include Shalita is the same as presented above.


Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kolam and Chouanard in view of US 9,680,952 to Kovacs.

Regarding claim 9, 18,
Chouanard teaches:

receiving, by the server from a second client device, a second locate server request;  17Attorney Docket No. 18962-0911002 / P26986USD1determining, by the server, that the server has established server affinity with a second user corresponding to the second locate server request; sending, by the server to the second client device, affinity data corresponding to the second user (fig. 4). Motivation to include Chouanard is the same as presented above. 

Kolam teaches:

receiving, by the edge cache server from the second client device, a request to transfer second user data corresponding to the second user (col. 16:19-67, col. 17:1-38). 

Kolam fails to teach but Kovacs teaches:
determining, by the edge cache server, that the second user data is not locally cached by the edge cache server or by another edge cache server on the LAN; in response to the determination, downloading the second user data from remote cloud storage; and sending, by the edge cache server to the second client device, the second user data downloaded from the remote cloud storage (col. 16:45-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kovacs. The motivation to do so is that the teachings of Kovacs would have been advantageous in terms of facilitating the servicing of content requests (Kovacs, col. 16:45-67).



CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445